Dean, J.,
dissenting.
The sole question before us now is whether a constitutional amendment that was adopted in 1913, and that made the initiative and referendum principle of govern*288mcnt a part of the Constitution, shall he enforced, or whether that principle, so far as it relates to the present case, shall be destroyed by judicial construction of a part of an act of the legislature. The decision here cannot of course be concerned as to whether the subject out of which this controversy arose is in line with progressive legislation or otherwise. To the writer the former opinion, as written by the late Judge Cornish, with its conclusion seems fairly to interpret the language of the constitutional provision in question, and with that I am content. That opinion speaks for itself.
This is a proceeding in mandamus in which the district court and the supreme court are by the Constitution clothed with concurrent jurisdiction. Hence, under' the facts in the present case, the question of jurisdiction may not be of so supreme and controlling importance, except in a technical sense, as may perhaps be made to appear in the opinion of the majority. This dissent is not based on the ground of concurrent jurisdiction. There seems to he controlling force, however, in the suggestion that the ten-day provision for appeal in chapter 159, Laws 1913, as amended by chapter 86, Laws 1919, is not exclusive, but is merely, cumulative. Section 8186, Rev. St. 1913, as amended by chapter 140, Laws 1917, provides generally that an action may be appealed in three months, but it does not of course prevent an appeal from being perfected in ten days or in any number of days within three months. Except on the clearest ground, the court should not dismiss an action for want of jurisdiction of the subject-matter, and especially when a constitutional question is involved wherein the people have reserved the “power at their own option to approve or reject at the polls any act, item, section, or part of anv act passed by the legislature.” Const., art. Ill, sec. 1. ’
Subsequent to the adoption of the present Constitution, and from time to time as need arose, amendments were added which contain no language that is not clear *289and easily understood. Notwithstanding argument to the contrary, there is no room in a Constitution for language of double or doubtful meaning. In this- respect a Constitution is unlike some legislative acts. At times they contain subjects that are not clearly, or not at all, referred to in the title, and therefore remain undiscovered by the public until brought to light in court proceedings. Sometimes they change existing law without notice. The present case may illustrate' the point.
Subjects that are undisclosed in the title of a legislative act are called “jokers.” There are no “jokers” in a Constitution. It obeys the scriptural injunction. Its language is: “Yea, yea; and nay, nay.” A “joker” is sometimes the offspring of a careless or a trustful legislature, and therefore it at times finds its way into an act by chance or by accident. Plainly speaking, there are two “jokers” in the act here in question. Both are referred to in this dissent, though but one is directly involved here, merely to show “a continuing course of conduct.” One reads: “The district court of Lancaster county shall have jurisdiction in all cases of laws, parts of laws or initiative amendments to the Constitution with amendments to be submitted to the electors of the state at large.” Laws 1913, ch. 159, sec. 5 (Rev. St. 1913, sec. 2339). With respect to the above-quoted language, it may be observed that it does not clearly appear by what constitutional right or authority the legislature presumes at all to confer jurisdiction of the subject-matter herein upon one district court to the apparent exclusion of all other district courts. It is obvious that the.intention was to confer exclusive jurisdiction; otherwise the act would have been silent on this point. But, altogether aside from that, the question respecting jurisdiction is an independent “subject.” Will it be contended that it is “clearly expressed in the title” or that it is at all referred to therein? If the right so to confer jurisdiction and so to legislate can be found in any Ian*290guage in the Constitution, my attention has not been directed thereto.
The other reads: ‘ ‘ Either party may appeal to the supreme court within ten days after a decision is rendered.” That sentence covers the subject in the act that is directly involved here, and, unless it may be held to be “cumulative,” the statute in which it occurs seems clearly to violate this language of the Constitution, namely: “No bill shall contain more than one subject, and the same shall be clearly expressed in its title. And no law shall be amended unless the new act contain the section or sections so amended and the section or sections so amended shall be repealed.” Const., art. TTT, sec. 11.
The title of the act under discussion follows: “An act to provide for carrying into effect the initiative and referendum powers reserved by the people in sections 1, 1A, IB, 1C, and ID of article III of the Constitution of the state of Nebraska; to regulate elections thereunder ; to provide for a publicity pamphlet;. to make it a felony to violate certain provisions of this act and to provide penalties therefor.” The title refers to the regulation of elections; to the provision for the issuance of publicity pamphlets; to the provision that makes a violation of the act a felony and that a penalty is provided. But no reference is made in the title, by number or otherwise, to chapter 140, Laws 1917, that being the general law regulating appeals, and which the act in question purports to amend. The latter act provides that an appeal may be prosecuted to the supreme court in three months. The act in question provides for a reduction in time, for an appeal in this class of cases, to a period of ten days, and this it does without at all referring to chapter 140, Laws 1917'. A new “statute of limitations” by the amendment of an important “practice act” is created without any reference thereto in the title and without any reference thereto in the body of the act. There is nothing in the title to *291notify the members of the legislature or the public that another act is amended in a most important feature.
In view of the waiver of jurisdiction, entered into by the parties hereto prior to the former decision, it is doubtful if the distinguished counsel on either side knew of or were advised of the ten-day amendment until after, the appeal was well along and was about to be argued. I do not agree with the statement in the opinion of the majority, namely:- “It is apparent that the law proposed had one general subject, and that subject is clearly expressed in the title.”
As pointed out in the former opinion, the case was advanced for hearing upon the merits. Afterwards, respondent procured time for preparing and filing briefs. In that state of the record we held that, the relator having been subjected by the respondent to the costs incident to preparing briefs and the like, the motion to dismiss should be disregarded. State v. Amsberry, ante, p. 273. Our conclusion and the opinion then adopted were right, and even if not based strictly on all of the grounds therein stated, as now held by a majority of the court, then on other grounds that cover the issues involved and that appear to be sound.
. The Constitution provides: “This amendment shall be self-executing, but legislation may be enacted especially to faciliate its operation.” Const., art. Ill, sec. ID. The imperative “shall” and the permissive “may” as used in the same sentence are significant. They appear to have been used in their ordinary and popular sense, and, as though by the foresight of a seer, with the view of hedging about with safeguards the vital principle of the “initiative and referendum” and of preserving its “self-executing” feature, to the end that the principle itself be not destroyed. Until that supreme law, so adopted, is modified by its masters, its command is supreme, and of course must be obeyed by all persons alike. The Constitution of a state is the composite voice and the supreme law of its people. From time immemorial *292it has been said that .the voice of the people is the voice of God. Ont of. this sentiment in part no donbt has grown the reverence of onr people for a Constitution.
The application of the principle of the initiative and referendum to the affairs of government is comparatively new. There are those who say it is only an experiment in self-government that has not yet been tried out, and that not all are agreed as to its merits. Even so, that question cannot be decided- here. Except on the clearest ground there should be no. deprivation of the people’s right to the constitutional “power” that they “reserve to themselves * * * at their own option to approve or reject at the polls any act, item, section, or part of any act passed by the legislature.” Const., art. Ill, sec. 1. They were not so deprived in the former opinion. Hence, I dissent from the present opinion of the majority.